NU SKIN ENTERPRISES, INC.
2006 SENIOR EXECUTIVE INCENTIVE PLAN


EFFECTIVE MAY 1, 2006

        This 2006 Senior Executive Incentive Plan is adopted by Nu Skin
Enterprises, Inc. (the “Company”) to reward selected senior executives through
the payment of cash incentive awards for outstanding performance related to the
accomplishment of strategic business objectives and goals. This Plan is intended
to permit the payment of awards that may qualify as “performance-based”
compensation under Section 162(m) of the “Code” (as defined below).


ARTICLE I
DEFINITIONS

        Section 1.1         Affiliate. “Affiliate” shall mean any entity,
directly or indirectly, controlling or controlled by or under common control
with the Company.

        Section 1.2         Board. "Board" shall mean the Board of Directors of
the Company.

        Section 1.3         Code. “Code” shall mean the Internal Revenue Code of
1986, as amended. Any reference to a section of the Code herein shall be deemed
to include a reference to the regulations promulgated under such section.

        Section 1.4         Committee. "Committee" shall mean the Special
Compensation Committee of the Board described in Section 6.1.

        Section 1.5         Disability. “Disability” shall mean a Participant’s:
(a) inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or can be expected to last for a continuous period of not less
than twelve (12) months, or (b) receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. Any question as to the existence of a Participant’s physical or mental
impairment as to which the Participant or his representative and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the person and the Company (or its Affiliate, as
applicable). If the Participant or his representative and the Company (or its
Affiliate, as applicable) cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two (2) physicians shall select a
third (3rd) who shall make such determination in writing. The determination of
Disability made in writing to the Company or an Affiliate and the person shall
be final and conclusive for all purposes of the Plan.

        Section 1.6         Executive Officer. “Executive Officer” shall mean a
person who is subject to Section 16(a) of the Securities Exchange Act of 1934,
as amended.

        Section 1.7         Incentive Awards. “Incentive Awards” shall mean cash
incentive awards earned by Participants under this Plan.



B-1

        Section 1.8         Incentive Period. "Incentive Period" shall have the
meaning ascribed in Section 2.4 hereof.

        Section 1.9         Participant. “Participant” shall mean, with respect
to any Incentive Period during the term of the Plan, an Executive Officer
selected by the Committee to participate in the Plan in accordance with Section
2.2 hereof.

        Section 1.10         Plan. "Plan" shall mean this Nu Skin Enterprises,
Inc. 2006 Senior Executive Incentive Plan.


ARTICLE II
INCENTIVE AWARDS

        Section 2.1         Performance Targets. A Participant shall be eligible
to earn an Incentive Award under the Plan based on the achievement of
performance targets by the Company, as determined by the Committee for each
Incentive Period of the Company. The performance targets for any Incentive
Period shall be based on the following objective business criteria and measured
against past Company performance, as the Committee determines: (a) pre-tax
income; (b) revenue or sales; (c) operating income; (d) operating profit;
(e) net earnings; (f) net income; (g) cash flow; (h) earnings per share or book
value per share; (i) return on equity; (j) return on invested capital or assets;
(k) cost reductions or savings or expense management; (l) funds from operations;
(m) improvements in capital structure; (n) maintenance or improvement of profit
margins; (o) market share; (p) working capital; (q) stock price;
(r) consolidated earnings before any one or more of the following items:
interest, taxes, depreciation or amortization; (s) implementation of the
Company’s targets, critical processes and/or projects; (t) gross margins, (u)
specified product sales, (v) inventory turns; (w) distributor, executive
distributor, and/or preferred customer numbers, (x) product subscription
numbers; or (y) distributor and customer retention rates.

        The foregoing criteria may relate to the Company, one or more of its
Affiliates, or one or more of its markets, divisions, units or product lines, or
any combination of the foregoing, and may be applied on an absolute basis and/or
be relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) and/or Section 409A of the Code, the performance
goals may be calculated without regard to extraordinary items. Without limiting
the generality of the foregoing and to the degree consistent with Section 162(m)
and/or Section 409A of the Code, the Committee may appropriately adjust any
evaluation of performance under a performance target to exclude any of the
following events that occurs during an Incentive Period: (A) the effects of
currency fluctuations, (B) any or all items that are excluded from the
calculation of non-GAAP earnings, (C) asset write-downs, (D) litigation or claim
judgments or settlements, (D) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results, (F)
accruals for recapitalization, reorganization and restructuring programs, (G)
the discontinuation, disposal or acquisition of a business or division, and (H)
any other extraordinary, infrequent or non-operational items or events.

        Section 2.2         Incentive Awards. Each individual who (a) is an
Executive Officer and (b) who is selected by the Committee to participate in the
Plan with respect to such Incentive Period, shall be eligible for a Incentive
Award with respect to such Incentive Period under this Section 2.2. The
Committee shall establish objectively determinable performance targets with
respect to such Participant under this Section 2.2 for such Incentive Period,
which shall be based on the business criteria set forth in Section 2.1.
Achievement of specified levels of the performance target will result in a
Incentive Award to such Participant equal to a fixed dollar amount or a
percentage of base salary, as determined by the Committee; provided, however,
that in all cases the maximum Incentive Award payable to any Participant



B-2

with respect to any fiscal year of the Company shall not exceed $3,000,000. The
Committee shall establish such specified levels of the performance target and
the Incentive Award to be paid at each such specified level or a formula for
determining the amount of the Incentive Award based on actual performance. Prior
to the payment of a Incentive Award, the Committee shall certify in writing the
level of performance attained by the Company for the Incentive Period to which
such Incentive Award relates. The Committee shall have no discretion to increase
the amount of a Participant’s maximum Incentive Award but the Committee shall
have unlimited discretion to reduce or eliminate the amount of a Participant’s
Incentive Award that would otherwise be payable to the Participant upon the
achievement of specified levels of the performance target or targets.

        Section 2.3         Eligibility. Subject to Article V hereof, to be
eligible to receive an Incentive Award under the Plan, a Participant must,
unless otherwise approved by the Committee, be employed throughout the duration
of an Incentive Period and at the time of the payment of the Incentive Award.
The Committee shall determine, in its sole discretion and in accordance with the
requirements of Section 162(m) of the Code, whether and to what extent a
Participant who has not been continuously employed throughout an Incentive
Period shall be eligible to participate in the Plan or receive an Incentive
Award hereunder.

        Section 2.4         Incentive Periods. The Committee shall have the
discretion to determine the length of incentive periods (each, an “Incentive
Period”) under this Plan; provided, however, that in no case shall an Incentive
Period be of a duration that is less than three (3) months or longer than five
(5) years. The Committee shall establish in writing the applicable Incentive
Period(s) for Incentive Awards which may be granted under this Plan.


ARTICLE III
PAYMENT OF INCENTIVE AWARD

        Section 3.1         Form of Payment. Each Participant’s Incentive Award
shall be paid in cash or, at the discretion of the Committee, in shares of
Common Stock of the Company, or in any combination of cash and stock. Any stock
bonuses shall be paid in accordance with the provisions of the Company’s 2006
Stock Incentive Plan applicable to Full-Value Awards (as such term is defined
therein) granted pursuant to Section 8.7 of such plan.

        Section 3.2         Timing of Payment. The amount of an Incentive Award
determined by the Committee for an Incentive Period shall be paid to the
Participant after the end of such Incentive Period at such time as determined by
the Committee in its sole discretion; provided, however, that any payment shall
be made within two and one-half (2½) months of the end of the Company’s fiscal
year (or such longer or shorter period as may be required under the “short-term
deferral” rules under Section 409A of Code and the regulations thereunder.)


ARTICLE IV
SECTION 162(M)

        Section 4.1         Qualified Performance Based Compensation. Except as
set forth in Section 5.2, Incentive Awards are intended to qualify as
“performance-based compensation,” within the meaning of Section 162(m)(4)(C) of
the Code and the Committee shall take such actions as are consistent with the
terms of the Plan to ensure that such Incentive Award will so qualify.

        Section 4.2         Performance Goals. With respect to any Incentive
Award that qualifies as “performance-based compensation,” within the meaning of
Section 162(m)(4)(C) of the Code, any of the performance targets described in
Section 2.1, if applicable to such Incentive Award, shall be established



B-3

in writing by the Committee not later than 90 days after the commencement of the
Incentive Period to which the performance targets relate, provided that the
outcome is substantially uncertain at the time the Committee actually
establishes the performance targets; and, provided, further, that in no event
shall the performance targets be established after 25% of the Incentive Period
(as scheduled in good faith at the time the performance targets are established)
has elapsed. No Incentive Award which is intended to qualify as
“performance-based compensation,” within the meaning of Section 162(m)(4)(C) of
the Code, shall be paid to a Participant unless and until the Committee makes a
certification in writing with respect to the level of performance attained by
the Company for the Incentive Period to which such Incentive Award relates, as
required by Section 162(m) of the Code, and the regulations promulgated
thereunder.


ARTICLE V
TERMINATIONS

        Section 5.1         Effect of Termination of Employment. A Participant
who, whether voluntarily or involuntarily, is terminated, demoted, transferred
or otherwise ceases to be an Executive Officer at any time during an Incentive
Period shall not be eligible to receive an Incentive Award for such Incentive
Period unless: (i) the Committee determines that such Incentive Award will be
paid, in whole or in part, or (ii) the Participant had executed an individually
negotiated employment contract or similar agreement with the Company providing
for the treatment of Incentive Awards, in which case such Participant’s
entitlement to an Incentive Award for such Incentive Period shall be governed by
the terms of such individually negotiated contract or agreement.

        Section 5.2         Discretionary Payment of Incentive Awards. In the
event of a Participant’s death or Disability, or in the event of a change in
ownership or control of the Company, the Committee may (but shall not be
obligated to), in its sole discretion, provide partial Incentive Awards to
affected Participants.


ARTICLE VI
ADMINISTRATION

        Section 6.1         Special Compensation Committee. The Special
Compensation Committee (referred to herein as the “Committee”) shall consist
solely of two or more members of the Board who are “outside directors,” within
the meaning of Section 162(m) of the Code.

        Section 6.2         Duties and Powers of Committee. It shall be the duty
of the Committee to conduct the general administration of the Plan in accordance
with its provisions. The Committee shall have the power to interpret the Plan,
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
parties.


ARTICLE VII
OTHER PROVISIONS

        Section 7.1         Amendment, Suspension or Termination of the Plan.
This Plan does not constitute a promise to pay and may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board, subject, however to the requirements of Section 162(m) of
the Code and subject to the requirements of applicable laws. The Plan shall
remain in effect until the earliest of: (i) termination by the Board, (ii) the
date any stockholder approval requirement under Section 162(m) ceases to be met,
or (iii) the date that is five (5) years after the stockholder meeting in 2006
unless further stockholder approval of the Plan is obtained at the 2011
stockholder meeting. To the



B-4

extent necessary pursuant to Section 162(m) with respect to Incentive Awards
which the Committee determines should qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code and except as
otherwise provided in Sections 2.1 and 2.2, no action of the Board may: (i)
modify the performance targets described in Sections 2.1 if applicable to such
Incentive Award, (ii) increase the amount of compensation payable pursuant to an
Incentive Award, or (iii) cause compensation that is or may be payable hereunder
to fail to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

        Section 7.2         Approval of Plan by Shareholders. The Plan shall be
submitted for the approval of the Company’s shareholders at the 2006 Annual
Meeting of Shareholders. In the event that the Plan is not so approved, no
Incentive Award shall be payable under the Plan, and the Plan shall terminate
and shall be null and void in its entirety.

        Section 7.3         Participants Outside of the United States. In the
case of Participants employed outside the United States, the Company or its
Affiliates may vary the provisions of this Plan as deemed appropriate to conform
with or as required by or made desirable by local laws, practices and
procedures.

        Section 7.4         Miscellaneous.

        (a)     The Company shall have the right to deduct all federal, state,
foreign and local taxes required by law or Company policy from any Incentive
Award paid to a Participant hereunder.

        (b)     In no event shall the Company be obligated to pay to any
Participant an Incentive Award for an Incentive Period by reason of the
Company’s payment of an Incentive Award to such Participant in any other
Incentive Period.

        (c)     The rights of Participants under the Plan shall be unfunded and
unsecured. Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Incentive Award under the Plan.

        (d)     The Company intends that Incentive Awards payable under the Plan
shall satisfy and shall be interpreted in a manner that satisfies any applicable
requirements as qualified “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. To the extent Incentive Awards under the Plan
are intended to qualify as “performance-based compensation,” within the meaning
of Section 162(m)(4)(C) of the Code, any provision, application or
interpretation of the Plan that is inconsistent with this intent shall be
disregarded with respect to Incentive Awards intended to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

        (e)     To the extent that any Incentive Award under the Plan is subject
to Section 409A of the Code, the terms and administration of such Incentive
Award shall comply with the provisions of Section 409A of the Code, applicable
Internal Revenue Service guidance and good faith reasonable interpretations
thereof, and, to the extent necessary to achieve compliance, shall be modified,
replaced or terminated at the discretion of the Committee. At no time before the
actual distribution to Participants under this Plan shall any Participant accrue
any vested interest or right whatsoever under this Plan except as otherwise
stated in this Plan.

        (f)     Nothing contained herein shall be construed as a contract of
employment or deemed to give any Participant the right to be retained in the
employ of the Company or any Affiliate, or to interfere with the rights of the
Company or any Affiliate to discharge any individual at any time, with or
without



B-5

cause, for any reason or no reason, and with or without notice except as may be
otherwise agreed in writing.

        (g)     No rights of any Participant to payments of any amounts under
the Plan shall be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of other than by will or by laws of descent and
distribution, and any such purported sale, exchange, transfer, assignment,
pledge, hypothecation or disposition shall be void.

        (h)     Any provision of the Plan that is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of the Plan. (i) This Plan shall
be effective as of May 1, 2006.

        (j)     The Plan and the rights and obligations of the parties to the
Plan shall be governed by, and construed and interpreted in accordance with, the
law of the State of Utah (without regard to principles of conflicts of law).



B-5